Citation Nr: 1648406	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical care received at St. Cloud Hospital, Minnesota on December 7, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active service from July 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs VA Medical Center in St. Cloud, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record.

The case was previously remanded by the Board in May 2014. 


REMAND

The May 2014 Board remand requested that documentation be sought to support the Veteran's contention that he was unable to seek treatment from the VA Medical Center due to a restraining order.  The Board also requested any clinical reports in the Veteran's claims file that were reviewed when it was determined the Veteran's treatment was not emergent in nature.

A June 2014 Report of Contact indicated that the local VA police were contacted and an officer found that the St. Cloud VA did not have a restraining order against the Veteran.  However, two separate employees that worked at the St. Cloud VA had an order which restrained the Veteran from contacting those employees at work, or at their areas at work, and at home.  Since the restraining order was not put into place by the St. Cloud VAHCS as a whole, he was allowed on site at the VA just not in the areas where the two employees had worked. 

The Report of Contact also showed that clinical reviews were completed by two separate clinical staff members.  The first review was done in January 2013 and determined that the Veteran's treatment was non-emergent and the VA facility was feasibly available.  A second review was completed in February 2013 and that review found that the services were non-emergent and the VA facility was feasibly available.  The Report of Contact indicated that a copy of the clinical review has been placed in the appeal folder.  However, there are no clinical reports from that time included in the claims files.  Therefore, the Board finds an additional remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain the clinical review reports that are referenced in the May 2013 statement of the case finding that the Veteran's December 7, 2012, treatment at St. Cloud Hospital was not emergent in nature.  All attempts to obtain those clinical review reports must be documented m the claims file.

2.  If the clinical review reports referenced in the May 2013 statement of the case and June 2014 Report of Contact are unavailable, the Veteran's claims file should be forwarded to the VA Medical Center for review by a physician to determine whether the medical care provided to the Veteran on December 7, 2012, at St. Cloud Hospital was emergent in nature.  The reviewing physician should make a written report for inclusion in the claims file.  A rationale for any opinion expressed must be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




